United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.L.
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________
Appearances:
Leah Bachmeyer Kille, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-0850
Issued: October 29, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
On March 13, 2018 appellant, through counsel, filed a timely appeal from a September 28,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish greater than 12
percent permanent impairment of the left upper extremity and 5 percent permanent impairment of
the right upper extremity, for which she previously received schedule award compensation.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. 3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On February 15, 2007 appellant, then a 43-year-old window clerk, filed a notice of
occupational disease claim (Form CA-2) alleging that she sustained a bilateral shoulder injury due
to factors of her federal employment including repetitive motion. OWCP accepted the claim for
bilateral sprains of shoulders, upper arms, and rotator cuff. It authorized a surgical arthroscopy of
the right shoulder on February 7, 2007 and May 21, 2008 and the left shoulder on August 15, 2007
and September 26, 2008.
On June 9, 2014 appellant filed a claim for a schedule award (Form CA-7).
In a December 23, 2013 report, Dr. Michael J. Platto, a Board-certified physiatrist,
indicated that appellant was seen that day for an impairment rating evaluation. He determined that
she had reached maximum medical improvement (MMI) for her accepted condition and conducted
a physical examination, including obtaining a QuickDASH score of 83.33. Dr. Platto noted
tenderness to palpation in the bilateral upper trapezius muscles and bilateral biceps tendons; motor
strength was 5/5 in both upper extremities; sensation was intact; and deep tendon reflexes were
absent in the upper extremities. He noted that active range of motion (ROM) measurements were
done on three successive trials for each shoulder. Left shoulder flexion was 91, 90, and 83 degrees,
extension 27, 30, and 20 degrees, abduction 71, 75, and 78 degrees, adduction 12, 25, and 27
degrees, internal rotation 90 degrees on first trial, and external rotation 88 degrees on first trial.
Right shoulder flexion was 112, 108, and 67 degrees, extension 35, 30, and 33 degrees, abduction
92, 75, and 80 degrees, adduction 18, 25, and 23 degrees, internal rotation 47, 45, and 47 degrees
on first trial, and external rotation 90 degrees on successive trials. Utilizing the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment, (A.M.A.,
Guides),4 Dr. Platto explained that he used the ROM methodology for rating permanent
impairment because appellant had ROM deficits. Under Table 15-34, page 475, he used the
maximum obtained ROM for each range and found that appellant had 13 percent permanent
impairment of the left upper extremity and 12 percent permanent impairment of the right upper
extremity.
On April 7, 2015 Dr. Morley Slutsky, Board-certified in occupational medicine serving as
a district medical adviser (DMA), reviewed the medical evidence of record and determined that
appellant’s date of MMI was December 23, 2013, the date of Dr. Platto’s impairment examination.
The DMA found, however, that Dr. Platto’s measurements did not represent appellant’s best effort.
He therefore rated appellant’s impairment using the “preferred” diagnosis-based impairment (DBI)
method, whereas Dr. Platto had used the less-preferred ROM method. Regarding her left shoulder,
the DMA found that her most impairing diagnosis was acromioclavicular joint disease status post
distal clavicle excision, which was a class of diagnosis (CDX) of 1. He assigned a grade modifier
3

Docket No. 15-0117 (issued March 4, 2015).

4

A.M.A., Guides (6th ed. 2009).

2

of 2 for physical examination (GMPE) because there was tenderness to palpation. The DMA found
that Dr. Platto’s ROM measurements were inconsistent with the best effort by appellant and no
other objective deficits were documented. He further found that her QuickDASH score of 83.3
was equal to a grade modifier of 4 for functional history (GMFH) and exceeded the GMPE by 2,
as such the GMFH was not used because it was unreliable. The DMA assigned a grade modifier
of 4 for clinical studies (GMCS). Using the net adjustment formula (GMFH - CDX) + (GMPE CDX) + (GMCS - CDX), he calculated that appellant had a net adjustment of (n/a) + (2-1) + (4-1)
= 4, equaling a grade E. Based on these calculations, the DMA concluded that she had 12 percent
permanent impairment of the left upper extremity.
Regarding appellant’s right shoulder, the DMA found that her most impairing diagnosis
was full thickness rotator cuff tear with residual dysfunction, which was a CDX of 1. He assigned
a GMPE of 2 because there was tenderness to palpation for moderate underlying pathology. The
DMA again noted that Dr. Platto’s ROM measurements were inconsistent. He noted the
QuickDASH score equated to a GMFH of 4 and exceeded the GMPE by 2, and as such the GMFH
was not used because it was unreliable. The DMA assigned a GMCS of 2. Using the net
adjustment formula (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), he calculated that
appellant had a net adjustment of (n/a) + (2-1) + (2-1) = 2, equaling a grade E. Based on these
calculations, the DMA concluded that she had seven percent permanent impairment of the right
upper extremity.
By decision dated April 27, 2015, OWCP granted appellant a schedule award for 12
percent permanent impairment of the left upper extremity and 7 percent permanent impairment of
the right upper extremity. The award ran for 59.28 weeks for the period December 23, 2013 to
February 10, 2015.
On April 25, 2016 appellant requested reconsideration.
through counsel, again requested reconsideration.

On April 26, 2016 appellant,

In a March 29, 2016 report, Dr. David P. Fowler, a Board-certified orthopedic surgeon,
noted that he had treated appellant in 2007 for her right rotator cuff.
On July 7, 2016 the DMA reviewed the medical evidence and revised his rating using the
diagnosis of a full thickness rotator cuff tear to a partial thickness rotator cuff tear with residual
findings based on the 2007 surgery and a 2012 magnetic resonance imaging (MRI) scan of the
right shoulder which demonstrated “central cuff partial tear” and a “delaminating articular surface
partial tear of infraspinatus with insertional hypertrophic edematous tendinopathy.” He revised
his rating to find that appellant had five percent permanent impairment of the right upper extremity.
OWCP requested that the DMA provide a supplemental report due to an error in the
statement of accepted facts he had been provided. In an August 2, 2016 report, the DMA explained
that he was not initially provided with the right shoulder surgical reports and he subsequently
reviewed the surgery reports, as well as the 2012 MRI scan, which was performed postsurgery.
He reiterated his opinion that appellant had only five percent permanent impairment of the right
upper extremity based on his most impairing diagnosis of partial thickness rotator cuff tear with
residual findings.

3

By decision dated September 22, 2016, OWCP denied modification of its prior schedule
award decision. It further found that appellant had a decrease of two percent permanent
impairment of the right upper extremity and, therefore, the claim would be reviewed to determine
if there had been an overpayment of compensation due to the prior schedule award. 5
On July 11, 2017 appellant, through counsel, requested reconsideration.
In an April 19, 2017 report, Dr. Platto indicated that he disagreed with the DMA’s
impairment rating. He indicated that the ROM method was the “preferred” method, not the DBI
method used by the DMA, “because [he] was referred to it by the DBI grid.” Dr. Platto also
indicated that he closely followed procedures for rating impairment set forth in the A.M.A.,
Guides, page 464, where it provides that ROM should be measured at least three times. Finally,
he argued that his use of the QuickDASH score was appropriate and explained the source cited by
the DMA, page 406, of the A.M.A., Guides was appropriate only for the DBI method, not the
ROM method which he had utilized.
By decision dated September 28, 2017, OWCP denied modification of its September 22,
2016 decision.
LEGAL PRECEDENT
The schedule award provisions of FECA,6 and its implementing federal regulations,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants. 8 For decisions issued after
May 1, 2009, the sixth edition is used to calculate schedule awards. 9
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment CDX condition, which is then adjusted by grade modifiers of GMFH, GMPE, and
GMCS.10 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11
5

By decision dated December 28, 2016, OWCP found that appellant received a $5,046.61 overpayment due to
schedule award payments that were in error. It found that she was without fault in the creation of the overpayment,
but denied waiver of recovery because her monthly income exceeded her monthly living expenses.
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010); see also Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6
(March 2017).
10

L.T., Docket No. 18-1031 (issued March 5, 2019); A.M.A., Guides 383-492.

11

A.M.A., Guides 411.

4

OWCP’s procedures provide that, after obtaining all necessary medical evidence, that file should
be routed to a DMA for an opinion concerning the nature and percentage of permanent impairment
in accordance with the A.M.A., Guides, with the DMA providing rationale for the percentage of
the permanent impairment specified. 12
The A.M.A., Guides also provides that the ROM impairment method of calculating
permanent functional impairment is to be used as a stand-alone rating for upper extremity
impairments when other grids direct its use or when no other diagnosis-based sections are
applicable. If ROM is used as a stand-alone approach, the total of motion impairment for all units
of function must be calculated. All values for the joint are measured and combined. 13 Adjustments
for functional history may be made if the evaluator determines that the resulting impairment does
not adequately reflect functional loss and functional reports are determined to be reliable. 14
Regarding the application of the ROM or DBI methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.”15 (Emphasis in the original.)
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.

12
R.B., Docket No. 18-1308 (issued January 10, 2019); P.R., Docket No. 18-0022 (issued April 9, 2018); supra
note 9 at Chapter 2.808.6f (March 2017).
13

A.M.A., Guides 473.

14

Id. at 473-74.

15
FECA Bulletin No. 17-06 (May 8, 2017); V.L., Docket No. 18-0760 (issued November 13, 2018); A.G., Docket
No. 18-0329 (issued July 26, 2018).

5

“If the medical evidence of record is not sufficient for the DMA to render a rating
on ROM where allowed, the DMA should advise as to the medical evidence
necessary to complete the rating. However, the DMA should still render an
impairment rating using the DBI method, if possible, given the available
evidence.”16
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing
rationale for the percentage of impairment specified. 17
ANALYSIS
The Board finds that this case is not in posture for decision.
As noted above, FECA Bulletin No. 17-06 provides detailed instructions for obtaining
sufficient evidence to conduct a complete impairment evaluation. 18 It indicates that, if the rating
physician provides an assessment using the ROM method, the DMA should independently
calculate impairment using both the ROM and DBI methods and identify the higher rating. FECA
Bulletin No. 17-06 further provides that the evaluator should obtain three independent
measurements for ROM of each affected body part and that the greatest measurement should be
used to determine the extent of impairment. 19 FECA Bulletin No. 17-06 further indicates that
OWCP should instruct the physician to obtain three independent measurements. 20
Appellant’s attending physician provided an impairment rating report in which he relied
upon the ROM methodology in finding 13 percent permanent impairment of the left upper
extremity and 12 percent permanent impairment of the right upper extremity. OWCP then properly
routed the case record to Dr. Slutsky, serving as a DMA, who determined that the ROM
measurements obtained by Dr. Platto were inconsistent and therefore could not be used. As such,
the DMA rated permanent impairment utilizing only the DBI method without requesting additional
physical examination findings. Upon notification that the ROM measurements were inconsistent,
OWCP did not request nor obtain a supplemental report from Dr. Platto or a second opinion
physician.21
As OWCP did not obtain a supplemental report from the attending physician, Dr. Platto,
or schedule a second opinion evaluation to obtain the necessary ROM measurements required for
rating impairment in accordance with the procedures set forth in the A.M.A., Guides and FECA
16

Id.

17

L.T., supra note 10; B.R., Docket No. 17-0294 (issued May 11, 2018).

18

Id.

19

Id.

20

Id.

21

See supra note 17.

6

Bulletin No. 17-06, the case must be remanded to OWCP for further development. On remand it
shall obtain the evidence necessary to complete the rating as prescribed in FECA Bulletin No.
17-06, including calculation under both ROM and DBI methodologies with an award based upon
the higher rating.22 Following this such further development as deemed necessary, OWCP shall
issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the September 28, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 29, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

22
R.B., supra note 11; J.V., Docket No. 18-1052 (issued November 8, 2018); M.C., Docket No. 18-0526 (issued
September 12, 2018).

7

